DETAILED ACTION
Claims 1-4, 6-18, and 20-31 are pending.  Of these, claims 10-11 are withdrawn as directed to a nonelected invention.   Therefore, claims 1-9, 12-18, and 20-31 are under consideration on the merits.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Rejections
The 103 rejections are revised in view of the amendment and expanded to include newly added claim 31.
The claims provisional double patenting rejection is replaced with a nonprovisional rejection due to the issuance of the copending application.
The objection to the title of the invention is withdrawn in view of the amendment.
The 35 USC 112(b) rejection is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7, 9, 12-13, 16-18, 20-26, and 30 are rejected under 35 U.S.C. 103 as unpatentable over Ito (WO 2005/082167; of record in IDS of 3/24/2016) in view of Nanbu et al. (US Pat. No. 6,074,675).
As to claims 1-2, 4, 7, 9, 12-13, 16-18, 20-26, and 30, Ito discloses a solid dietary supplement composition comprising a mineral (page 4, 2nd-3rd paragraphs) for administration in a method of treatment of a mineral deficiency in an individual (Abstract and claim 8 of Ito), and a mixture of emulsifiers that may include sucrose esters and enzymatically decomposed lecithin or lecithin (i.e., “non-hydrolyzed lecithin")(page 8, last paragraph).  The mineral may be, for example, a calcium, iron, or zinc salt (page 4, 4th paragraph through page 5, 1st paragraph), such as ferric pyrophosphate (i.e., an iron (III) mineral salt of claims 1 and 17)(page 5, last paragraph).  The sucrose fatty acid ester may be a commercial product such as SUNSOFT SE-14, (i.e., an ester appropriate for use as a food additive, thus meeting the “E473” designation as st full paragraph).  Ito further teaches steps of spray drying the compositions (see, e.g., Example 3).  The recitations of use by claim 1 are merely an intended use and as such are not granted any additional patentable weight.  The administration of the Ito composition method will result in the treatment of tiredness and fatigue as recited by claim 13, since it comprises the same step of administering a composition comprising the same ingredients in the same amounts recited by the claims.
Regarding claims 9, 21, and 23-24, the composition may contain 0.1-100 mg/g of the mineral, which overlaps the range recited by claims 9 and 24 (page 6, 2nd full paragraph), and the composition has a particle size of 10-1000 microns, which overlaps the range recited by claims 9 and 21.
Regarding claims 25-26, the composition may further comprise other components as excipients, including sorbitol, in any range amount that does not inhibit the effects of the invention (page 11, last paragraph).
As to claims 1-2, 4, 7, 9, 12-13, 16-18, 20-26, and 30, Ito does not further expressly teach a specific embodiment wherein the composition comprises both the lecithin and the sucrose esters in combination with a mineral containing compound that may be a calcium, iron, or zinc salt (claim 1), nor that the mineral salt has a water content of less than 5% (claim 1).  Nor does Ito disclose the ratios of the emulsifiers recited by claims 2, 7, and 20, that the amount of the mineral salt is within the range recited by claims 4 and 16, nor the bulk density within the range recited by claims 9 and 22, nor the specific range of sorbitol recited by claim 25.  Additionally, while Ito discloses an amount of the emulsifier as a percentage of the weight of the mineral, it does not disclose the amount of emulsifier relative to the weight of the entire composition as recited by claims 1 and 30.   
Nanbu discloses a solid mineral composition for use in food or drugs comprising a water insoluble mineral salt such as an iron, calcium magnesium or zinc salt, along with enzymatically decomposed lecithin and a surfactant such as a sucrose ester (column 1, 2nd paragraph, column 2, last paragraph, column 3, last paragraph; column 5, 9th full paragraph; column 9, 1st full paragraph).  Nanbu discloses that the mineral is th paragraph).  Nanbu further teaches a step of spray drying the mineral powder (see Example 6).  
As to claims 1-2, 4, 7, 9, 12-13, 16-18, 20-26, and 30, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the composition of Ito by 1) selecting sucrose esters and lecithin in combination as the emulsifiers and in combination with calcium, iron, or zinc salt as the mineral, since Ito expressly teaches that any of calcium, iron, or zinc salt may be used as the mineral and that either sucrose esters or lecithin may be used as the emulsifier, and that more than one emulsifier may be used in combination, and 2) by selecting the amount of sucrose ester recited by claims 1 and 30-31 and the ratios of the amounts of the lecithin and sucrose esters that are within the recited ranges of claims 2 and 7, since Nanbu discloses that water insoluble minerals have an undesirable tendency to precipitate in water but that the use of such amounts of sucrose ester emulsifier in combination with lecithin will advantageously work together to improve the dispersibility, such that the skilled artisan would have been motivated to optimize the amounts of the lecithin and of the surfactant in the Ito composition to arrive at the recited ratios.  The strongest rationale for combining references is where, as here, there is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)   Additionally, “where the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It further would have been prima facie obvious to spray dry the mineral salt to the point where it has a water content of less than 5%, since “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
Regarding claims 4 and 16, it further would have been prima facie obvious to modify the amount of the mineral in the Ito composition to arrive at the range recited by the claims, because Nanbu expressly teaches that amounts within the recited ranges are suitable for use in a mineral drug composition due to issues of economy and fluidity of the composition, such that the skilled artisan would have recognized that such amounts would also be suitable for the Ito composition, and further because said amount is a result effective variable that will affect the therapeutic efficacy of the composition, i.e., the ability of the composition to remedy the mineral deficiency in the individual to which the composition is administered, such that it would have been prima facie obvious to optimize the amount of the mineral to arrive at the recited ranges.   
Regarding claims 25-26, it further would have been prima facie obvious to modify the amount of the sorbitol in the Ito composition to arrive at the range recited by these claims, since Ito expressly teaches that any amount of the excipient can be used so long as it does not harm the function of the invention, thereby inviting the skilled artisan to determine the appropriate amount using an optimization process.  
As to claims 9 and 22, the composition of Ito as modified supra can possess the bulk density recited by the claim, since it comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  Additionally, discovering optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ233.
Claims 3, 8, 18, 27-29, and 31 are rejected under 35 U.S.C. 103 as unpatentable over Ito (WO2005/082167; of record in IDS of 3/24/2016) in view of Nanbu et al. (US Pat. No. 6,074,675) as applied to claims 1-2, 4, 7, 9, 12-13, 16-18, 20-26, and 30 above, and further in view of de Vries et al. (US Pat. No. 6,495,177; of record).
The rejections of claims 1-2, 4, 7, 9, 12-13, 16-18, 20-26, and 30 over Ito are incorporated into this rejection, but while Ito further discloses that the composition may comprise a starch (see page 11, last paragraph), neither Ito nor Nanbu further expressly disclose that the starch is a gelatinized or pregelatinized vegetable starch as recited by claims 3 and 31 such as a rice or maize starch as recited by claim 8, and in the amounts recited by claims 8 and 18.  Additionally, while Ito further expressly teaches that the composition may comprise a dextrin as an excipient (see page 11, last paragraph), Ito does not expressly disclose the amount of the dextrin or that the dextrin is maltodextrin as recited by claims 27-28.  Nor does Ito further disclose the presence of citric acid in the amount recited by claim 29.
de Vries discloses an oral mineral supplement for rapid dissolving in the mouth (column 1, 2nd paragraph), comprising pregelatinized corn starch (i.e., “maize starch”) to aid in disintegration and/or dissolution of the tablet (column 17, 4th paragraph).  The composition may further disclose citric acid as an acidifying agent to improve product taste or stability (column 17, 1st paragraph), or maltodextrin as an excipient base for the composition (column 5, 1st paragraph).  
As to claims 3, 8, 18,, and 31, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the composition of Ito and Nanbu as combined supra by incorporating corn starch as a disintegrant in order to produce a formulation that has the advantage of more rapidly dissolving in the mouth as is expressly taught by de Vries.  It further would have been prima facie obvious to select an amount of starch within the range recited by claims 8 and 18, since said amount is a result effective variable that will affect the ability of the starch to promote the dissolution and/or disintegration of the tablet.  Discovering In re Aller, 105 USPQ233.
Regarding claims 27-28, it further would have been prima facie obvious to select maltodextrin as the dextrin used as the excipient, since de Vries teaches that maltodextrin is a type of dextrin that is suitable for use as an excipient base in an oral mineral supplement comprising starch, such a modification being merely the substitution of one known element for another to obtain predictable results which is prima facie obvious (MPEP 2143), and to select an amount of the maltodextrin within the range recited by these claims, and because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.
Regarding claim 29, it further would have been prima facie obvious to incorporate citric acid as an acidifying agent to improve the product taste or stability, since de Vries teaches that citric acid can serve this purpose in an oral mineral supplement comprising starch.
Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Ito (WO2005/082167; of record in IDS of 3/24/2016) in view of Nanbu et al. (US Pat. No. 6,074,675) as applied to claims 1-2, 4, 7, 9, 12-13, 16-18, 20-26, and 30 above, and further in view of Goerne (US Pat. Pub. 2005/0222079; of record).
The rejections of claims 1-2, 4-5, 7, 9, 12-13, 16-18, 20-26, and 30 over Ito and Nanbu are incorporated into this rejection, but these references do not further expressly disclose that the lecithin is a soya E322 lecithin.
Goerne teaches nutritional supplements (Abstract) comprising lecithin, wherein the lecithin is a soya E322 lecithin (paragraph 80).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the composition of Ito and Nanbu as combined supra by using soya lecithin E322 as the type of lecithin in the mineral supplement, since Goerne teaches soya lecithin E322 as a suitable form of lecithin for use in a nutritional supplement.  Such a modification is merely the selection of a known equivalent from the prior art to yield predictable results, which is prima facie obvious.
Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Ito (WO2005/082167; of record in IDS of 3/24/2016) in view of Nanbu et al. (US Pat. No. 6,074,675) as applied to claims 1-2, 4, 7, 9, 12-13, 16-18, 20-26, and 30 above, and further in view of Pilgaonkar et al. (US Pat. Pub. 2008/0312168; of record).
The rejections of claims 1-2, 4-5, 7, 9, 12-13, 16-18, 20-26, and 30 over Ito and Nanbu are incorporated into this rejection, but these references not further expressly disclose that the formulation is in an orally disintegrating form as recited by claim 14.
Pilgaonkar discloses an orally disintegrating tablet to enable rapid disintegration in the oral cavity (paragraph 57), wherein the tablet may comprise a mineral supplement (claim 2 of Pilgaonkar).   
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the mineral supplement composition of Ito and Nambu as combined supra by formulating it as an orally disintegrating tablet in order to obtain the advantage of a tablet that can dissolve quickly in the mouth without chewing as taught by Pilgaonkar, since Pilgaonkar teaches that this is a suitable means to administer a mineral supplement.  
Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Ito (WO2005/082167) in view of de Vries et al. (US Pat. No. 6,495,177) in view of Nanbu et al. (US Pat. No. 6,074,675) as applied to claims 3, 8, 18, and 27-29 above, and further in view of the Amended Final Report (International Journal of Toxicology, 25(Suppl. 2):91-120, 2006; of record).
The teachings of Ito and Nanbu are relied upon as discussed above, but they do not further expressly disclose that the pregelatinized rice starch is Oryza sativa starch.
The Amended Final Report is a safety assessment of extracts of Oryza Sativa Rice when used in Cosmetics (see Title and Abstract).  The Amended Final Report concludes that Oryza Sativa starch is safe for use as a cosmetic ingredient (see Conclusion on page 117).
As to claim 15, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mineral supplement composition of Ito, Nanbu, and de Vries as combined supra by selecting 
Response to Applicant’s Arguments
Applicant argues that the claims have been amended to recite that the water content of the mineral salt is less than 5%, and that the cited art does not teach or suggest this limitation.  
In response, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, there is no evidence of record that the water content of the mineral salt recited by the claims as amended results in any unexpected criticality.  Therefore, the amendment to claim 1 does not patentably distinguish the claimed invention from the cited art.  Additionally, and as discussed in the rejection, Ito provides a motivation to reduce the water content of the composition by expressly disclosing embodiments wherein the composition is spray dried to remove water.  
Applicant further argues that the skilled artisan would not have considered modifying the Ito formulation using the Nanbu disclosure, since Nanbu discloses mineral suspensions in water as opposed to solid mineral compositions, which allegedly is a completely different formulation.
In response, this is not persuasive because Nanbu does in fact disclose the formation of a mineral salt composition in the form of a solid powder (see Example 6).  Additionally, Ito discloses mineral compositions in the form of a suspension in water 
Applicant argues that the portion of Nanbu referenced by the rejection discloses the use of enzymatically decomposed lecithin and not non-hydrolyzed lecithin as recited by claim 1.  Applicant acknowledges that Nanbu does disclose that the formulation may comprise additional additives such as lecithin, it provides no specific amount or weight percent range for such additives, such that it does not suggest the amounts of lecithin and surfactant recited by the claims.  
In response, the lecithin and surfactant of Nanbu are taught as serving the same function as the lecithin and surfactant of Ito, namely to emulsify the mineral salt.  Therefore, the skilled artisan would consider the amounts of these ingredients that are taught by Nanbu to be relevant to determining amounts that may be suitable for the similar Ito composition.  Additionally, and as discussed in the rejection, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.
Applicant contends, however, that neither Ito nor Nanbu provide any starting point to optimize the amounts of lecithin and surfactant in order to arrive at the claimed ranges.  
In response, Nanbu discloses a range for the surfactant generally of 0-20%, which overlaps the claimed ranges as discussed in the rejection, such that the skilled artisan would have considered this range as a suitable starting point for optimizing the amounts of the surfactant compounds in the Ito composition.  
Regarding dependent claims 8 and 18, Applicant argues that de Vries provides no specific amount or range for the disintegrant that could be used as a starting point for optimizing to arrive at the amounts recited by these claims.  
In response, in the absence of any unexpected criticality of a claimed range, said range is considered prima facie obvious regardless of the whether the cited art provides a specific suggested amount that could be used as a starting point for optimization.  
Regarding claims 9 and 22, Applicant argues that the cited references do not teach or suggest any bulk density, let alone the amount recited by these claims.
In response, an as discussed in the rejection, when the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  Here, there is no evidence of record that the composition of the prior art as modified in the rejection would not possess a bulk density that is within the claimed range.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-18, and 20-31 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-16 of U.S. Patent No. 10,765,752, and in view of Ito (WO 2005/082167), Pilgaonkar et al. (US Pat. Pub. 2008/0312168), Amended Final Report (International Journal of Toxicology, 25(Suppl. 2):91-120, 2006), and/or de Vries et al. (US Pat. No. 6,495,177) where indicated below.
The teachings of the cited secondary references are relied upon as discussed above.  
The issued claims recite a solid composition comprising an iron (III) salt, sucrose esters or sucresters E473, a non-hydrolyzed lecithin such as E322 comprising maize, sunflower, or soya lecithin, gelatinized or pregelatinized starch, the amounts and ratios of the ingredients overlapping with the presently claimed amounts and ratios.  Although the issued claims do not recite the granulometry or bulk density or water content of the mineral salt, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.   Although the issued claims do not recite that the starch is Oryza sativa starch or that the composition comprises is orally disintegrating and comprises sorbitol or maltodextrin, it would have been prima facie obvious to incorporate these features, since  Pilgaonkar teaches that orally disintegration tablets are a suitable formulation for delivering a mineral supplement, de Vries teaches that pregelatinized 
It further would have been prima facie obvious to use the composition of the issued claims in a method of treating mineral deficiency, since the copending claims expressly recite that they are for use in the treatment of iron deficiency.
Response to Applicant’s Arguments
Applicant argues that the reference claims do not teach the water content of the mineral salt as recited by the claims as amended.
In response, the amount of water is not considered a patentable distinction in the absence of an unexpected criticality resulting from use of the recited range.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The Examiner can normally be reached on M-F 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Garen Gotfredson/
Examiner, Art Unit 1619

 /Patricia Duffy/Primary Examiner, Art Unit 1645